department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date legend org - organization name xx - date address - address org address date taxpayer_identification_number form tax_year s ended person to contact id number contact number group manager contact number certified mail - return receipt requested dear in a determination_letter dated april 20xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final letter with regard to your exempt status we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on february 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file federal_income_tax returns for the for tax period s shown above if you have not yet filed these returns please file them with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter thank you for your cooperation sincerely nanette m downing director eo examinations enclosure publication department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division avila road ms laguna niguel ca org address date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter enclosed is a copy of our report of examination explaining why revocation of your organization's tax-exempt status is necessary what you need to do if you agree if you agree with our findings please sign the enclosed form 6018-a consent to proposed action and return it to the contact at the address listed above we'll send you a final letter revoking your exempt status if we don't hear from you if we don’t hear from you within calendar days from the date of this letter we’ll process your case based on the recommendations shown in the report of examination and this letter will become final effects of revocation in the event of revocation you’ll be required to file federal_income_tax returns for the tax_year s shown above file these returns with the contact at the address listed above within calendar days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns what you need to do if you disagree with our findings if you disagree with our position you may request a meeting or telephone conference with the supervisor of the contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally letter 3610-r catalog number 59432g for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter if you and appeals don’t agree on some or all of the issues after your appeals_conference or if you don’t request an appeals_conference you may file suit in united_states tax_court the united_states court of f ederal claims or united_states district_court after satisfying procedural and jurisdictional requirements you may also request that we refer this matter for technical_advice as explained in publication please contact the person identified in the heading of this letter if you’re considering requesting technical_advice if we send a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office then no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate service tas tas is your voice at the irs this service helps taxpayers whose problems with the irs are causing financial difficulties who have tried but haven’t been able to resolve their problems with the irs and those who believe an irs system or procedure is not working as it should if you believe you are eligible for tas assistance you can call the toll-free number or tty tdd for more information go to www irs gov advocate if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely director eo examinations enclosures report of examination form 6018-a publication publication letter 3610-r catalog number 59432g schedule number or exhibit form 886-a rev date explanation of items name of organization taxpayer tax identification_number year period ended org 20xx to 20kx ein legend org - organization name city - city ein - ein xx - date address - address state - state county - county issue whether org org’ qualifies for exemption under the internal_revenue_code code sec_501 if org does not qualify for exemption under the code sec_501 should its exemption be revoked whether org qualifies for election under the code sec_528 facts org was incorporated in the state of state on may 20xx org stated its specific purposes on its articles of incorporation as to provide assistance in the up-keep and management of an office-condominium building commonly know as org the bylaws dated january 20xx stated the specific purpose of org as to provide for the management administration maintenance architectural control and preservation of the condominiums and common areas on that certain real_property situated in the city county state more particularly described in exhibit a attached hereto the covered property as the same shall be automatically amended without any other action to conform with exhibit a attached to that certain declaration of covenants conditions and restrictions and reservation of easements to be recorded in the official records county state as the same may be amended from time to time the exhibit a attached to the bylaws stated the following real_property located in the city county state of state and more particularly described as parcel of parcel map 20xx-240 as filed in the city and office of the county recorder of county in book pages parcel of the parcel map have been further divided into eleven units through by the condominium plan covering the property recorded in the office of the county recorder of county on september 20xx as instrument 20xx000636928 org filed a form_1024 application_for recognition of exemption under the code sec_501 with the internal_revenue_service irs on march 20xx org described its activity as form 886-a department of the treasury-intemal revenue service page of 886-a schedule number or exhibit form bae os form explanation of items name of organization taxpayer tax identification_number year period ended org 20xx to 20xkx ein org was formed for the express purpose of managing the affairs and expenses of an office condominium building on behalf of the owners of its twelve air space office condominium units each air space condominium owner pays to org each month a pro rated amount of the anticipated expenses_incurred in maintaining the building as a whole eg janitorial services water sewer costs to common rest rooms and cordor painting etc the irs granted the tax exempt status to org under the code sec_501 on april 20xx the assigned internal revenue_agent agent initiated the examination of org’s form_990 retum of organization exempt from income_tax on december 20xx for the activities conducted during the year ended december 20xx org stated its mission or most significant activities on its form_990 part as org was formed for the express purpose of managing the affairs and expenses of an office condominium building on behalf of the owners operations the primary purpose of org is to act as an owners association members are required to join if they own property within org org is empowered to enforce architectural covenants on the owners org’s property includes an office condominium building a parking lot and two blocks of greens located at the corner of address and address the south and west sides of the building were bounded by greens and the north and east sides were bounded by the parking lots the building has two floors with thirteen business offices inside eight on the first floor and five on the second floor which represent real state company doctor's office management company financial company etc this office building has no residential units the office building has two doors in the north and east entrances there is a sign no soliciting’ attached on the door on the east entrance the doors have automatic lock systems the systems unlock the doors during the office hours from a m to p m from monday to friday and from a m to p m on saturday during the office hours everybody can go into the building without using a key card after the business hours the doors are automatically locked and only the owners and employees can get access to the building with their key cards the parking lots are open to the general_public with no gates the employees of the business offices and the doctors’ patients use the parking lot every day parking lot there’s a trash dumpster with a sign no public dumping trash dumpsters for address only this trash enclosure is monitored by video surveillance on it department of the treasury-internal revenue service in the middle of the form 886-a financial page of schedule number or exhibit 886-a ee gonuery form explanation of items name of organization taxpayer tax identification_number year period ended org in 20xx and 20xx org generates its sole source_of_income from the membership dues the dues are calculated by allocating each office’s square footage to the whole building’s total square footage times the total budgeted expenses incur to manage the whole building in the next year 20xx to 20xx ein all the expenses_incurred in 20xx and 20xx are related to the acquisition construction management maintenance and care of org’s properties law issue law regarding the code sec_501 the code sec_501 provides for the exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 provides in part that an organization is operated it is primarily engaged in promoting in some way the exclusively for the promotion of social welfare if common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements revrul_69_280 1969_1_cb_152 holds that a nonprofit organization formed to provide maintenance of exterior walls and roofs of members' homes in a development is not exempt from federal_income_tax under the code sec_501 revrul_74_17 1974_1_cb_110 jan describes an organization formed by the unit owners of a condominium housing project to provide for the management maintenance and care of the common areas of the project as defined by state statute with membership assessments paid_by the unit owners that does not qualify for exemption under the code sec_501 by virtue of the essential nature and structure of a condominium system of ownership the rights duties privileges and immunities of the members of an association of unit owners in a condominium property derive from and are established by statutory and contractual provisions and are inextricably and compulsorily tied to the owner's acquisition and enjoyment of his property in the condominium in addition condominium ownership necessarily involves ownership in common by all condominium unit owners of a great many so-called common areas the maintenance and care of which necessarily constitutes the provision of private benefits for the unit owners revrul_74_99 provides that in order to qualify for exemption under the code sec_501 a homeowners_association must serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental it must not conduct activities directed to the exterior maintenance of private residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the general_public flat top lake ass'n inc v us holds that an organization will not qualify for tax exempt status under the code sec_501 if it restricts its facility and activities only to members it sites revrul_74_99 which states that a homeowner's association must serve a community which bears a department of the treasury-internal revenue service form 886-a page of 886-a schedule number or exhibit ee aruery form explanation of items name of organization taxpayer tax identification_number year period ended org ein 20xx to 20xx reasonably recognizable relationship to an area ordinarily identified as a governmental subdivision or unit second it must not conduct activities directed to the exterior maintenance of any private residence third common areas or facilities that the homeowners’ association owns and maintains must be for the use and enjoyment of the general_public issue law regarding the code sec_528 the code sec_528 provides in part that a homeowners_association shall be considered an organization exempt from income taxes for the purposes of any law which refers to organization exempt from income taxes the code sec_528 imposes for each taxable_year a tax equal to percent of the homeowner association taxable_income the code sec_528 provides in part that a homeowner's association means an organization which is a residential_real_estate_management_association if a such organization is organized and operated to provide for the acquisition construction management maintenance and care of association_property b percent or more of the gross_income of such organization for the taxable_year consists solely of amounts received as membership dues fees or assessments from owners of residence or residential lots in the case of a residential_real_estate_management_association c percent or more of the expenditures of the organization for the taxable_year are expenditures_for the acquisition construction management maintenance and care of association_property _ d no part of the net_earnings of such organization inures to the benefit of any private_shareholder_or_individual e such organization elects to have this section apply for the taxable_year the code sec_528 provides that the term residential_real_estate_management_association means any organization meeting the requirements of subparagraph a of paragraph with respect to a subdivision development or area substantially_all the lots of buildings of which may only be used by individuals for residences the code sec_528 provides that the term association_property means property held by the organization property commonly held by the members of the organization property within the organization privately held by the members of the organization and property owned by a governmental_unit and used for the benefits of the residents of such unit form 886-a department of the treasury-internal revenue service page of schedule number or exhibit oe form 886-a explanation of items tax identification_number year period ended name of organization taxpayer org the code sec_528 provides that homeowner association taxable_income of any organization for any taxable_year is equal to the excess of gross_income for the taxable_year excluding exempt_function_income over the deductions allowed by this chapter which are directly connected with the production of gross_income computed with the modifications provided in paragraph 20xx to 20xx ein the code sec_528 defines exempt_function_income as any amount received as membership dues fees or assessments from owners of real_property in the case of a residential_real_estate_management_association sec_1_528-8 provides that if an organization is notified after the close ofa taxable_year that its exemption for such taxable_year under sec_501 is being revoked retroactively it may make a timely election under sec_528 for such taxable_year notwithstanding any other provisions of this section such an election will be considered timely if it is made within months after the date of revocation government's position issue as described in revrul_74_99 to qualify as a homeowners_association under the code sec_501 the organization must own and maintain the common areas or facilities which are for the use and enjoyment of the general_public however org does not own and maintain such common area or facilities although there are no gates in the parking lot it’s for_the_use_of the employees of the business offices and the patients who visit the doctor offices this parking lot serves the private benefit of the members instead of the community and it is not considered a common area for the use and enjoyment of the general_public in addition as org states its mission on the form_990 this association is an office building formed to provide for the management maintenance and care of common areas with membership assessments paid_by the unit owners the amount of membership dues each year depends on the costs incurred to maintain the whole building in the next year that is members pay to maintain their offices this constitutes the provision of substantial private benefits for the unit owners org is operated exclusively for the benefit of the condominium_owners and fails the requirements set force in revrul_74_17 therefore org does not qualify for exemption under the code sec_501 furthermore as described in revrul_74_99 a homeowners_association should manage the private residences instead of the office units therefore org is not qualify for exemption under the code sec_501 org agrees with the irs position department of the treasury-internal revenue service taxpayer’s position-ilssue form 886-a page of schedule number or exhibit form 886-a rev date name of organization taxpayer org tax identification_number year period ended ein 20xx to 20xx explanation of items government’s position-lssue as stated above org is operating for the private benefit of the business owners by collecting their dues to maintain the office building as a whole this is not for the promotion of social welfare within the meaning of the code section of c in addition it does not serve any private residence and it does not operate as a homeowners_association therefore org’s exemption should be revoked taxpayer’s position-issue org agrees with the irs position government's position-lssue according to the code sec_528 in order to be considered as a homeowners_association an organization must have substantially_all of the units of the property be used by individuals for residences the aggregate square footage of all units is used as residences an association meets the substantially_all requirement if at least of as the fact section described above org has no residence unit therefore org fails the requirements under the code sec_528 accordingly the code sec_528 is not applied to org taxpayer’s position-lssue org agrees with the irs position conclusion org s exempt status is revoked effective january 20xx org is liable for filing its forms for the tax periods ending december 20xx and all the subsequent years page of department of the treasury-internal revenue service form 886-a
